Case: 17-14091    Date Filed: 01/23/2020   Page: 1 of 6


                                                              [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 17-14091
                              Non-Argument Calendar
                            ________________________

    D.C. Docket Nos. 5:17-cv-00096-WTH-PRL; 5:06-cr-00029-WTH-PRL-1

CARL ST. PREUX,

                                                                Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                                              Respondent-Appellee.

                            ________________________

                    Appeals from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                 (January 23, 2020)

Before GRANT, LUCK and MARCUS, Circuit Judges.

PER CURIAM:

         Carl St. Preux appeals the district court’s denial of his motion, which he

argues is a Federal Rule of Criminal Procedure 60(b) motion, instead of a second or

successive 28 U.S.C. § 2255 motion for which he had not obtained permission. On
               Case: 17-14091      Date Filed: 01/23/2020     Page: 2 of 6


appeal, St. Preux says that his motion was a proper Rule 60(b) motion because it did

not attack the merits of the district court’s earlier decision, but rather, argued that the

court procedurally erred by applying 21 U.S.C. § 851(e)’s statute of limitations and

declining to consider the merits of his claim. After careful review, we affirm.

      We review de novo questions concerning jurisdiction. Williams v. Chatman,

510 F.3d 1290, 1293 (11th Cir. 2007).

      Fed. R. Civ. P. 60(b) allows a party to seek relief from a final judgment, and

request reopening of his case, under a limited set of circumstances, including fraud,

mistake, and newly discovered evidence. Fed. R. Civ. P. 60(b); Gonzalez v. Crosby,

545 U.S. 524, 528 (2005). Fed. R. Civ. P. 60(b) provides a basis for a party to seek

relief from a final judgment in a § 2255 proceeding only to the extent that the rule

does not conflict with the limitations on successive motions in the Antiterrorism and

Effective Death Penalty Act. See Gonzalez, 545 U.S. at 529–30. To obtain relief

under Rule 60(b)(6), a party must show “extraordinary circumstances” justifying

reopening a final judgment, and this rarely happens in the habeas context. Id. at 535.

A court should treat a motion couched in terms of Rule 60(b) as a successive § 2255

motion if it: (1) “seeks to add a new ground for relief” or (2) “attacks the federal

court’s previous resolution of a claim on the merits.” Id. at 532 (emphasis omitted).

When a Rule 60(b) motion qualifies as a second or successive habeas petition, a




                                            2
              Case: 17-14091      Date Filed: 01/23/2020   Page: 3 of 6


district court lacks jurisdiction to consider it absent authorization from us. See 28

U.S.C. § 2255(h).

      A petitioner’s motion attacks a prior ruling “on the merits” when it alleges

“that the movant is, under the substantive provisions of the statutes, entitled to

habeas relief.” Gonzalez, 545 U.S. at 532. It does not, however, attack a prior ruling

“on the merits” when it “merely asserts that a previous ruling which precluded a

merits determination was in error -- for example, a denial for such reasons as failure

to exhaust, procedural default, or statute-of-limitations bar.” Id. at 532 n.4.

      As the record reflects, St. Preux was found guilty in 2007 of conspiracy to

distribute cocaine and crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 846,

and his sentence was enhanced, through 21 U.S.C. § 851(e), based on two prior

felony drug convictions, one from March 1995 and one from November 1998. In

2011, St. Preux filed a motion in the district court under 28 U.S.C. § 2255, arguing,

among other things, that “he should be re-sentenced because [his 1998] predicate

state conviction[,] which was used to enhance his federal sentence to a mandatory

term of life imprisonment under 21 U.S.C. § 851[,] has now been dismissed by the

state court.” St. Preux v. United States, 539 F. App’x 946, 947 (11th Cir. 2013)

(unpublished). The district court rejected this claim, on the ground that a defendant

cannot challenge a predicate conviction used to enhance his sentence under § 851 if

that conviction is more than five years old. On appeal, we affirmed, holding that


                                           3
               Case: 17-14091     Date Filed: 01/23/2020    Page: 4 of 6


“[u]nder the plain language of [§ 851(e)], St. Preux’s challenge to the use of his 1998

state conviction as a basis for a federal sentencing enhancement is foreclosed by”

the statute’s five-year time limitation. Id. at 948.

      Thereafter, in 2017, St. Preux filed the instant motion in the district court,

again challenging whether his 1998 conviction was a valid basis for his sentence

enhancement, arguing that because adjudication was withheld for his 1998

conviction, it was not a felony conviction that triggered a mandatory life sentence,

pursuant to Stewart v. United States, 646 F.3d 856 (11th Cir. 2011). He labeled the

instant motion as proceeding under both 28 U.S.C. § 2255 and Rule 60(b). The

district court dismissed St. Preux’s motion as a successive § 2255 motion for which

he had not obtained authorization from this Court.

      We agree with the district court that St. Preux’s motion, which he now styles

as a Rule 60(b) motion, was a successive § 2255 motion that it had no jurisdiction

to consider without permission from this Court. As we’ve said, a district court

should treat a motion couched in terms of Rule 60(b) as a successive § 2255 motion

if it “attacks the federal court’s previous resolution of a claim on the merits.”

Gonzalez, 545 F.3d at 532 (emphasis omitted). St. Preux’s motion makes clear that

he is disputing the district court’s application of § 851(e) to enhance his sentence --

he argues that in denying his initial § 2255 motion, the district court “failed to apply

the ruling in” Stewart, which, he says, confirmed that he was entitled to relief and


                                           4
               Case: 17-14091     Date Filed: 01/23/2020    Page: 5 of 6


that his present motion was not successive. Further, in his brief in this appeal, St.

Preux claims that in ruling on his initial § 2255 motion, the district court applied

“the wrong principle” from United States v. Watson, 461 F. App’x 887 (11th Cir.

2012) (unpublished), which held that there are no exceptions to § 851’s five-year

limitations period for challenging a prior conviction unless the defendant could show

that his prior conviction was “presumptively void” or “constitutionally invalid.”

      As the record reflects, both of St. Preux’s arguments -- relying on Stewart and

Watson -- are directed at the resolution of the question posed by St. Preux’s initial §

2255 motion, which was whether § 851(e), as a legal matter, applied to his habeas

proceeding. Notably, these arguments do not address any fraud, factual mistake,

newly discovered evidence, or other grounds that would allow St. Preux’s motion to

fall under Rule 60(b). Gonzalez, 545 U.S. at 528. Thus, St. Preux’s motion seeks

to attack “the substance of the federal court’s resolution of [his] claim on the merits,”

and is, thus, a successive § 2255 motion rather than a Rule 60(b) motion. Id. at 532.

      As for St. Preux’s reliance on Gonzalez to support his argument that attacking

a district court’s application of a statute of limitations does not count as an attack on

the merits, his application of Gonzalez is mistaken. In Gonzalez, the Supreme Court

held that, where the petitioner filed a Rule 60(b) motion challenging the district

court’s ruling regarding § 2244(b)’s statute of limitations that precluded a merits

determination of his habeas claim, his motion did not challenge the merits of the


                                           5
               Case: 17-14091     Date Filed: 01/23/2020    Page: 6 of 6


district court’s decision, and, accordingly, was a proper Rule 60(b) motion. Id. at

535-36. Here, however, a different kind of statute of limitations issue was presented

to the district court. In Gonzalez, the AEDPA’s statute of limitations had run,

thereby precluding the district court from ruling on the merits of the habeas petition

at all. Here, St. Preux filed his initial habeas petition within AEDPA’s statute of

limitations, so the district court was able to reach the merits of his habeas claim that

his sentence should not have been enhanced through § 851(e), and determined that

St. Preux was not entitled to habeas relief because, based on the time limits provided

in § 851(e) itself (and not AEDPA), he could not use § 851 to challenge his 1998

conviction.

      Because St. Preux is challenging the merits determination in the earlier

AEDPA proceedings that he was not entitled to relief based on § 851 -- and not a

procedural defect in those proceedings -- the district court properly construed his

motion as a second or successive § 2255 motion. Further, because St. Preux did not

seek prior authorization from this Court before filing his motion in the district court,

the district court lacked jurisdiction to consider it. See 28 U.S.C. § 2255(h). Thus,

the district court did not err in dismissing St. Preux’s motion for lack of jurisdiction.

      AFFIRMED.




                                           6